DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on 9/1/2021.
Claims 1-20 are pending.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the downstream provider" in line 4.  It is unclear “the downstream provider” is referred to limitation “a downstream provider” in lines 1-2 of base claim 1 or in line 2 of claim 4. Therefore, the limitation “the downstream provider” in claim 4, line 4 is indefinite. For compact prosecution, limitation “a the downstream provide—that referred to “a downstream provider” in lines 2-3 of its base claim 1. 
Claim 5 recites the limitation "the downstream provider" in line 2.  It is unclear “the downstream provider” is referred to limitation “a downstream provider” in lines 1-2 of base claim 1, or in line 2 of claim 5. Therefore, the limitation “the downstream provider” in line 2 of claim 5 is indefinite. For compact prosecution, limitation “a downstream provide” in line 2 of claim 4 is interpreted to –[[a]] the downstream provide—that referred to “a downstream provider” in lines 2-3 of base claim 1. 
Claim 8 recites the limitation "the downstream provider" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the downstream provider" in lines 5-6.  It is unclear “the downstream provider” is referred to limitation “the downstream provider” in line 6 of base claim 8, or “a downstream provider” in line 3 of claim 12. Therefore, the limitation “the downstream provider” in line 5-6 of claim 12 is indefinite. For compact prosecution, limitation “a downstream provide” in line 3 of claim 12 is interpreted to –[[a]] the downstream provide—that referred to “a downstream provider” in lines 2-3 of base claim 1. 
Claims 9-11, 13, and 14 are rejected under 35 U.S.C. 112(b) by their dependences on their base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hargett, Jr. et al US20140344779 A1 (hereinafter Hargett).

Per Claim 1:  
Hargett teaches A method comprising: receiving a provider level (POL) selection from a downstream provider, wherein the POL selection corresponds to a POL of an extender (Hargett, [0007], an application program comprises a plurality of base code components. Each code component, which may comprise, but is not limited to, JavaBeans, for example, may be designed to perform a specific function in support of POS and/or POC operations at a server. Upon receiving a command to start executing the application program, the application program, a server executing the application program may first replace selected base code components with other code components created, for example, by an operator of the server or other third party. This allows such operators to customize the application program to include functionality that may not otherwise be provided by the base code components); 
Identifying, via the extender, a plurality of bean implementations at different POLs corresponding to different downstream providers (Hargett, [0009], an application program comprising a plurality of base code components is retrieved from a memory circuit of the computing device responsive to receiving a command at the computing device to execute the application program. [0037], the enterprise server 90 receiving a command to execute the application logic (e.g., the POS business logic) on the enterprise server 90 (box 62). As above, the application program in this embodiment comprises a plurality of reusable code components, such as JavaBeans, for example, that are stored in a memory circuit accessible to the enterprise server 90. Upon receiving the command, the enterprise server 90 retrieves the JavaBeans that comprise the application program from memory, and begins processing the JavaBeans. Particularly, the enterprise server 90 initially configures the application program to utilize a base set of JavaBeans (box 64), and then replaces selected ones of the base set of JavaBeans with other JavaBeans); and
delivering a bean implementation of the plurality of bean implementations to the downstream provider, wherein  the bean implementation corresponds to the POL selection (Hargett, [0035], the enterprise server 90 retrieves an application program from a memory circuit. As stated above, the application program is comprised of a plurality of base code components exemplified herein for clarity as JavaBeans (box 52). According to the present disclosure, the enterprise server 90 may be configured to replace a selected one of the base code components (e.g., JavaBean `A`) with another, first code component (e.g., JavaBean `AB`).  [0037], the enterprise server 90 receiving a command to execute the application logic (e.g., the POS business logic) on the 

Per Claim 2:
The rejection of claim 1 is incorporated, further Hargett teaches identifying a plurality of bean implementations stored in the extender at the POL (Hargett, [0035] As seen in FIG. 2, method 50 begins when the enterprise server 90 retrieves an application program from a memory circuit. As stated above, the application program is comprised of a plurality of base code components exemplified herein for clarity as JavaBeans (box 52). According to the present disclosure, the enterprise server 90 may be configured to replace a selected one of the base code components (e.g., JavaBean `A`) with another, first code component (e.g., JavaBean `AB`). The replacement may be triggered, for example, by the presence of a command or annotation (i.e., the above-mentioned "REPLACE" function) included in the first code component (box 54)); 
determining a priority level (PIL) for each of the plurality of bean implementations stored in the extender at the POL (Hargett, [0027], "Replace ( )"--
resolving the POL to one of the plurality of bean implementations based on the determined PILs (Hargett, [0038], if the JavaBean `B` is intended to replace JavaBean `A` (box 72), the enterprise server 90 determines whether JavaBeans `A` and `B` have the same provider, or a different provider (box 74). Particularly, if the two JavaBeans are created by different providers, the enterprise server 90 will configure the application program to use whichever JavaBean (i.e., JavaBean `A` or JavaBean `B`) is associated with the provider having the higher priority level (box 76). Otherwise, if the two JavaBeans are created by the same provider, the enterprise server 90 will configure the application program with whichever JavaBean has the highest priority level (box 78). As seen above, the priority level and the provider are included as parameter values in the REPLACE command of the JavaBean. Once the application program has been configured with the appropriate JavaBeans, the enterprise server 90 executes the application program (box 80)).

Per Claim 3:
The rejection of claim 2 is incorporated, further Hargett teaches wherein the determined PILs indicate a priority among bean implementations at a shared provider level (Hargett, [0038], the enterprise server 90 determines whether JavaBeans `A` and `B` have the same provider (a shared provider level), or a different provider (box 74)…, if the two JavaBeans are created by the same provider, the enterprise server 90 will configure the application program with whichever JavaBean 

Per Claim 4: 
The rejection of claim 1 is incorporated, further Hargett teaches upon receiving a modified bean implementation from the [[a]] downstream provider: determining a POL of the downstream provider (Hargett, [0038], if the JavaBean `B` is intended to replace JavaBean `A` (box 72), the enterprise server 90 determines whether JavaBeans `A` and `B` have the same provider, or a different provider (box 74). Particularly, if the two JavaBeans are created by different providers, the enterprise server 90 will configure the application program to use whichever JavaBean (i.e., JavaBean `A` or JavaBean `B`) is associated with the provider having the higher priority level (box 76). Otherwise, if the two JavaBeans are created by the same provider, the enterprise server 90 will configure the application program with whichever JavaBean has the highest priority level (box 78). As seen above, the priority level and the provider are included as parameter values in the REPLACE command of the JavaBean); and
storing the modified bean implementation in the extender at the determined POL (Hargett, [0037], a plurality of reusable code components, such as JavaBeans, for example, that are stored in a memory circuit accessible to the enterprise server 90. Upon receiving the command, the enterprise server 90 retrieves the JavaBeans that comprise the application program from memory, and begins processing the JavaBeans. Particularly, the enterprise server 90 initially configures the application program to utilize a base set of JavaBeans (box 64), and then replaces selected ones of the base set of 

Per Claim 5:
The rejection of claim 1, further Hargett teaches upon determining that the [[a]] downstream provider has requested a bean implementation and no constructed bean or POL selection has been received: making a default bean implementation available to the downstream provider (Hargett, [0038], More particularly, the enterprise server 90 inspects the user-defined JavaBeans to determine whether any of those JavaBeans are to REPLACE a JavaBean in the base set. If a first JavaBean (i.e., JavaBean `A`) does not include a REPLACE command (box 66), the application program remains configured with the base JavaBean (box 68) for program execution (box 80)).

Per Claim 6:
The rejection of claim 1 is incorporated, further Hargett teaches wherein the extender is a software module accessible by a base provider and downstream providers, wherein the extender stores one or more bean implementations from the base provider and the downstream providers at one or more POLs (Hargett, [0028] As an example, consider a base framework for an application program, such as the business logic executed at enterprise server 90, for example, that comprises a base code component A. An extender of that framework may have a first code component AB annotated with: [0029] @Replace (Provider=X, Priority=0). The default for the Priority 

Per Claim 7:
The rejection of claim 6 is incorporated, further Hargett teaches wherein a maximum amount of POLs that can be stored in the extender grows dynamically as the extender stores the one or more bean implementations (Hargett, [0006] dynamically reconfiguring application programs … allow for the reconfiguration of selected portions of the application program multiple times. [0026], a system and method is provided that allows for such multiple substitution of a JavaBean or code component, thereby allowing customers to further customize the implementation of a desired function. [0027] provides a process in which a customer that is already running a customized solution of the base business logic to further customize selected portions of that logic. This process is achieved by defining a new annotation--i.e., "Replace ( )"--that allows the framework to determine, based on priority and provider, which code component to actually instantiate and deliver to dependent functions).

Per Claims 8-14:
These are non-transitory computer-readable storage medium versions of the method discussed above (claims 1-7), wherein all claim limitations also have been 

Per Claim 15:
Hargett teaches A method comprising: receiving an interface for bean usage in an extender (Hargett, [0037], the enterprise server 90 receiving a command to execute the application logic (e.g., the POS business logic) on the enterprise server 90 (box 62). As above, the application program in this embodiment comprises a plurality of reusable code components, such as JavaBeans, for example, that are stored in a memory circuit accessible to the enterprise server 90. Upon receiving the command, the enterprise server 90 retrieves the JavaBeans that comprise the application program from memory, and begins processing the JavaBeans. Particularly, the enterprise server 90 initially configures the application program to utilize a base set of JavaBeans (box 64), and then replaces selected ones of the base set of JavaBeans with other JavaBeans. [0040], the enterprise server 90 comprises a processor circuit 92, a memory 94 that stores a control application 98 and the business logic 100 comprised of a plurality reusable code components, and a communication interface 96); and 
selecting a provider level (POL) for a bean implementation from a plurality of bean implementations at different provider levels (POL) corresponding to different downstream providers (Hargett, [0037], the enterprise server 90 retrieves the JavaBeans that comprise the application program from memory, and begins processing the JavaBeans. Particularly, the enterprise server 90 initially configures the application program to utilize a base set of JavaBeans (box 64), and then replaces 
delivering the POL selection to the extender (Hargett, [0035], the enterprise server 90 retrieves an application program from a memory circuit. As stated above, the application program is comprised of a plurality of base code components exemplified herein for clarity as JavaBeans (box 52). According to the present disclosure, the enterprise server 90 may be configured to replace a selected one of the base code components (e.g., JavaBean `A`) with another, first code component (e.g., JavaBean `AB`)); and
receiving the bean implementation corresponding to the POL selection (Hargett, [0037], Upon receiving the command, the enterprise server 90 retrieves the JavaBeans that comprise the application program from memory, and begins processing the JavaBeans. Particularly, the enterprise server 90 initially configures the application program to utilize a base set of JavaBeans (box 64), and then replaces selected ones of the base set of JavaBeans with other JavaBeans).

Per Claim 16:
The rejection of claim 15 is incorporated, further Hargett teaches upon receiving the bean implementation from the extender: modifying the bean implementation (Hargett, [0038], if the JavaBean `B` is intended to replace JavaBean `A` (box 72), the enterprise server 90 determines whether JavaBeans `A` and `B` have the same 
delivering the modified second bean implementation to the extender (Hargett, [0028] As an example, consider a base framework for an application program, such as the business logic executed at enterprise server 90, for example, that comprises a base code component A. An extender of that framework may have a first code component AB annotated with: [0029] @Replace (Provider=X, Priority=0). The default for the Priority parameter is in this embodiment, 0. Upon reading this annotation at start up, the extender would replace the base code component A with code component AB. Also, [0038]).

Per Claim 17:
The rejection of claim 15 is incorporated, further Hargett teaches setting a priority level (PIL) corresponding to the bean implementation (Hargett, [0038], if the JavaBean `B` is intended to replace JavaBean `A` (box 72), the enterprise server 90 determines whether JavaBeans `A` and `B` have the same provider, or a different provider (box 74). Particularly, if the two JavaBeans are created by different providers, and
delivering the PIL to the extender (Hargett, [0038], As seen above, the priority level and the provider are included as parameter values in the REPLACE command of the JavaBean. Once the application program has been configured with the appropriate JavaBeans, the enterprise server 90 executes the application program (box 80).

Per Claim 18:
The rejection of claim 15 is incorporated, further Hargett teaches wherein the bean implementation received from the extender is constructed by a base provider or a downstream provider (Hargett, [0007], an application program comprises a plurality of base code components. Each code component, which may comprise, but is not limited to, JavaBeans, for example, may be designed to perform a specific function in support of POS and/or POC operations at a server. [0025], Typically, customers use the business logic provided on the enterprise server 90 to facilitate their commerce operations. The business logic may be written in any known language, but generally comprises a plurality of individual modules or code components that perform different functions. An example of such code components are JavaBeans. JavaBeans, 

Per Claim 19:
The rejection of claim 18 is incorporated, further Hargett teaches implementing the bean implementation in a code module developed by a first downstream provider (Hargett, [0017] The present disclosure provides a method and apparatus for allowing a user of a Point-Of-Sale (POS) and/or Point-of-Commerce (POC) system to customize an application program that supports the users POS/POC operations. More particularly, the present disclosure allows the user to reconfigure an application program by replacing or substituting selected base code components (JavaBean, see [0007], Each code component which may comprise, but is not limited to JavaBeans …) of the application program framework with other substitute code components at startup. Additionally, the present disclosure permits users to subsequently replace those 

Per Claim 20:
The rejection of claim 15 is incorporated, further Hargett teaches implementing the bean implementation in a code module developed by a second downstream provider (Hargett, [0017] The present disclosure provides a method and apparatus for allowing a user of a Point-Of-Sale (POS) and/or Point-of-Commerce (POC) system to customize an application program that supports the users POS/POC operations. More particularly, the present disclosure allows the user to reconfigure an application program by replacing or substituting selected base code components (JavaBean, see [0007], Each code component which may comprise, but is not limited to JavaBeans …) of the application program framework with other substitute code components at startup. Additionally, the present disclosure permits users to subsequently replace those substitute code components with yet other substitute code components at startup. Thus, .

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicant argued:
Applicant respectfully submits that Hargett does not teach or suggest "identifying, via the extender, a plurality of bean implementations at different POLs corresponding to different downstream providers, and delivering a bean implementation of the plurality of bean implementations to the downstream provider, wherein the bean implementation corresponds to the POL selection," as recited in the amended claim 1. As cited by the Office, Hargett describes replacing a base code component with a code component from a downstream provider when that downstream provider is the sole supplier of the replacement code component. See Non-final Office Action, pp. 3-5 (quoting Hargett, paras. [0028-0029]). Therefore, Hargett, in this instance, does not describe identifying 
When dealing with bean implementations from multiple downstream providers, Hargett describes a strict procedure to deliver a bean implementation based on a highest provider level, as opposed to a POL selection by a downstream provider. See Hargett, Fig. 3, Features 74 and 76, and para. [0038] ("More particularly, the enterprise server 90 inspects the user-defined JavaBeans to determine whether any of those JavaBeans are to REPLACE a JavaBean in the base set.... Otherwise, if JavaBean 'A' does include a REPLACE command (box 66), the enterprise server 90 will reconfigure the application program by replacing the base JavaBean with JavaBean A (box 70). The enterprise server 90 will then determine whether a second JavaBean (i.e., JavaBean B) is intended to replace JavaBean 'A' (box 72).... However, if the JavaBean 'B' is intended to replace JavaBean 'A' (box 72), the enterprise server 90 determines whether JavaBeans 'A' and 'B' have the same provider, or a different provider (box 74). 
Particularly, if the two JavaBeans are created by different providers, the enterprise server 90 will configure the application program to use whichever JavaBean (i.e., JavaBean 'A' or JavaBean 'B') is associated with the provider having the higher priority level (box 76). Otherwise, if the two JavaBeans are created by the same provider, the enterprise server 90 will configure the application program with whichever JavaBean has the highest priority level (box 78)") (emphasis added). Hence, because Hargett uses the replacement code component from the highest provider level when multiple 

Examiner Respond:
	Examiner disagreed applicant’s arguments that according to the previously non-final office action. Hargett does teach applicant new added/amended limitations “"identifying, via the extender, a plurality of bean implementations at different POLs corresponding to different downstream providers, and delivering a bean implementation of the plurality of bean implementations to the downstream provider, wherein the bean implementation corresponds to the POL selection," as recited in claim 1.
Hargett teaches identifying, via the extender, a plurality of bean implementations at different POLs corresponding to different downstream providers, and delivering a bean implementation of the plurality of bean implementations to the downstream provider, wherein the bean implementation corresponds to the POL selection, see Hargett, [0009], an application program comprising a plurality of base code components is retrieved from a memory circuit of the computing device responsive to receiving a command at the computing device to execute the application program. Also see, [0035], the enterprise server 90 retrieves an application program from a memory circuit. As stated above, the application program is comprised of a plurality of base code components exemplified herein for clarity as JavaBeans (box 52). According to the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   		US 2004/0177360 teaches a framework is presented for the generation and execution of code performing conversion to and from an arbitrary native or "wire" data format. The code facilitates a business application using a service provided by a service implementation in accordance with a native language of the implementation which may be different from the language of the business application. US 2004/01773600 also teaches J2EE further provides a complete set of services to those components, and handles automatically many details of application behavior to avoid complex .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ANNA C DENG/Primary Examiner, Art Unit 2191